Name: Commission Regulation (EC) NoÃ 389/2009 of 12Ã May 2009 amending Council Regulation (EC) NoÃ 329/2007 concerning restrictive measures against the Democratic PeopleÃ¢ s Republic of Korea
 Type: Regulation
 Subject Matter: information technology and data processing;  international affairs;  electrical and nuclear industries;  international trade;  Asia and Oceania;  trade policy;  technology and technical regulations
 Date Published: nan

 13.5.2009 EN Official Journal of the European Union L 118/78 COMMISSION REGULATION (EC) No 389/2009 of 12 May 2009 amending Council Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic Peoples Republic of Korea THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 329/2007 (1), and in particular Article 13(d) thereof, Whereas: (1) According to Article 6 of Regulation (EC) No 329/2007, Annex IV to that Regulation should list the persons, entities and bodies designated by the Sanctions Committee or by the UN Security Council whose funds and economic resources are to be frozen. (2) The Sanctions Committee determined on 24 April 2009 that certain legal persons, entities or bodies should be subject to the freezing of funds and economic resources. (3) Annex IV should be amended accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex IV to Regulation (EC) No 329/2007 is hereby replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 May 2009. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 88, 29.3.2007, p. 1. ANNEX ANNEX IV List of persons, entities and bodies referred to in Article 6 A. Natural persons  B. Legal persons, entities and bodies (1) Korea Mining Development Trading Corporation (also known as (a.k.a.) (a) CHANGGWANG SINYONG CORPORATION; (b). EXTERNAL TECHNOLOGY GENERAL CORPORATION; (c) DPRKN MINING DEVELOPMENT TRADING COOPERATION; (d) KOMID ). Address; Central District, Pyongyang, DPRK. Other information: Primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. (2) Korea Ryonbong General Corporation (a.k.a. (a) KOREA YONBONG GENERAL CORPORATION; (b) LYONGAKSAN GENERAL TRADING CORPORATION). Address: Potonggang District, Pyongyang, DPRK; Rakwon-dong, Pothonggang District, Pyongyang, DPRK. Other information: Defense conglomerate specializing in acquisition for DPRK defense industries and support to that countrys military-related sales. (3) Tanchon Commercial Bank (a.k.a. (a) CHANGGWANG CREDIT BANK; (b) KOREA CHANGGWANG CREDIT BANK). Address: Saemul 1-Dong Pyongchon District, Pyongyang, DPRK. Other information: Main DPRK financial entity for sales of conventional arms, ballistic missiles, and goods related to the assembly and manufacture of such weapons.